PER CURIAM.
Plaintiff has appealed a final decree rendered in a suit for specific performance of a contract to sell realty in which the equities of the cause are found to he in favor of defendant, specific performance denied, and the cause dismissed at the cost of plaintiff.
The cause has been orally argued before the court and the briefs and record on appeal have been read and given full consideration. The pivotal point on appeal challenges the correctness of the decree on the ground that it is contrary to the manifest weight of the evidence and justice of the cause. We have carefully reviewed the record in light of the contentions of the respective parties and find substantial evidence which, when considered in a light most favorable to appellees, is sufficient to support the conclusion reached by the chancellor in the exercise of his lawful discretion. Appellant having failed to demonstrate reversible error, the decree appealed is affirmed. See Bliss v. Hallock, (Fla.App.1959) 113 So.2d 889; Topper v. Alcazar Operating Co., 160 Fla. 421, 35 So.2d 392; Witham v. Shepard, 84 Fla. 75, 92 So. 685.
WIGGINTON, Acting C. J., and JOHNSON and SACK, JJ., concur.